774 F.2d 1162
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Culp, Petitioner-Appellant,v.Tony R. Young, Warden, Respondent-Appellee.
No. 85-5157
United States Court of Appeals, Sixth Circuit.
9/26/85

W.D.Tenn.
AFFIRMED
ORDER
BEFORE:  KEITH, KRUPANSKY and MILBURN, Circuit Judges.


1
This pro se federal prisoner requests the Court to issue a temporary restraining order enjoining his transfer from the Federal Correction Institute in Memphis, Tennessee pending the disposition of his appeal.


2
Petitioner is appealing from a district court judgment dismissing his habeas petition filed under 28 U.S.C. Sec. 2241.  As gleaned from the petition, petitioner's supplemental memorandum, and his motion for summary judgment, petitioner sought habeas relief on the ground that the Bureau of Prisons has illegally started, stopped and re-started the running of his parole violator term of imprisonment which renders the term null and void.


3
Upon consideration of all the arguments made by both parties in the district court and by the petitioner in the papers which he has filed on appeal, this Court concludes that the district court properly dismissed petitioner's action for the reasons stated by it in its memorandum opinion dated January 30, 1985.  The petitioner has already received the relief to which he would be entitled under the circumstances of this case, i.e., the correct computation and service of his sentence.  In addition, federal courts generally require a showing of prejudice caused by the erroneous action of parole authorities before habeas relief is considered warranted.  See Goodman v. Keohane, 663 F.2d 1044, 1046 (11th Cir. 1981); Northington v. U.S. Parole Commission, 587 F.2d 2 (6th Cir. 1978); Smith v. United States, 577 F.2d 1025, 1029 (5th Cir. 1978).  Absent any prejudice in this case, it is clear that the district court properly dismissed the habeas petition.


4
For these reasons, this panel unanimously agrees that oral argument is not necessary in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  The motion seeking a temporary restraining order is, accordingly, denied and the district court's judgment is hereby affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.